NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELISA D. BOYD,                                  No. 17-35089

                Plaintiff-Appellant,             D.C. No. 6:15-cv-01399-AC

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                            Submitted March 27, 2019**

Before:      FARRIS, O’SCANNLAIN, and TROTT, Circuit Judges.

      Melisa D. Boyd appeals the district court’s affirmance of the Commissioner

of Social Security’s denial of her application for disability insurance benefits under

Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291

and 42 U.S.C. § 405(g). We review de novo. Attmore v. Colvin, 827 F.3d 872,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
875 (9th Cir. 2016). We affirm.

      The Administrative Law Judge (“ALJ”) did not err in discounting Boyd’s

testimony concerning the extent and limiting effects of Boyd’s symptoms. The

ALJ applied the requisite two-step framework and cited specific, clear, and

convincing reasons for discounting Boyd’s testimony related to the severity of her

symptoms during the relevant period. See Trevizo v. Berryhill, 871 F.3d 664, 678

(9th Cir. 2017). The ALJ cited evidence showing that Boyd’s symptoms improved

with treatment, and Boyd’s subjective complaints were not fully supported by the

objective medical evidence. See Warre v. Comm’r of Soc. Sec. Admin, 439 F.3d

1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with

medication are not disabling for the purpose of determining eligibility for SSI

benefits.”) and Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012).

      Any error in the ALJ’s remaining reasons for discounting Boyd’s testimony

is harmless because the ALJ provided sufficiently specific, clear and convincing

reasons supported by substantial evidence. See Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1227 (9th Cir. 2009).

      AFFIRMED.




                                         2                                    17-35089